Petition for Writ of Mandamus and Writ of Prohibition Denied and
Memorandum Opinion filed April 26, 2005








 
Petition for Writ of Mandamus and Writ of Prohibition
Denied and Memorandum Opinion filed April 26, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00391-CV
____________
 
IN RE DENNIS RICHARDS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
WRIT
OF PROHIBITION
 

 
M E M O R A N D U M   O
P I N I O N
On April 22, 2005, relator filed a petition
for writ of mandamus and writ of prohibition in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  He seeks to overturn the trial court=s order of confinement pending
relator=s accelerated appeal of a condition
of pre-trial bond.  Relator also seeks a
writ of prohibition preventing the trial court from incarcerating him for
failure to meet this condition of bond while his accelerated appeal is pending.

Relator has not established that he is entitled to
extraordinary relief.  Accordingly, we
deny relator=s petition for writ of mandamus and
writ of prohibition. 




 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed April 26, 2005.
Panel consists of
Justices Edelman, Seymore, and Guzman.